Citation Nr: 0737103	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-07 300	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability secondary to the service-connected residuals of a 
left thumb fracture. 

2. Entitlement to a rating higher than 30 percent for 
bilateral tinea pedis with an intradermal reaction of the 
hands.  

3 Entitlement to a rating higher than 10 percent for tinea 
cruris.  

4. Entitlement to an initial compensable rating for residuals 
of a left thumb fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


REMAND 

The veteran, who is the appellant, served on active duty from 
February 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In August 2007, the Board asked the veteran to clarify his 
request for a hearing.  In August 2007, the veteran requested 
a hearing before the Board 

To ensure due process, the appeal is REMANDED for the 
following action:

Schedule the veteran for travel board 
hearing before a Veterans Law Judge at 
the Regional Office.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________ 
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


